Citation Nr: 1212101	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The satisfactory lay and medical evidence of record demonstrates that the Veteran's current asthma is related to her active service.  


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  


Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

Throughout the duration of the appeal, the Veteran has maintained that her asthma is related to her active service.  

Service treatment reports reflect no abnormalities of the lungs and chest upon clinical evaluation during a March 2002 entrance examination.  In a March 2002 Report of Medical History, the Veteran did not report a history of any breathing problems, asthma, bronchitis, shortness of breath, wheezing, or the use of a prescribed inhaler.  In a March 2002 Medical Prescreen of Medical History Report, the Veteran again reported "no" to having or ever having had asthma, wheezing, or inhaler use.  In May 2002, less than a month after her entrance into active service, the Veteran was treated for and diagnosed with reactive airway disease and an upper respiratory infection.  At this time, it was noted that she was awaiting discharge for reactive airway disease.  Thereafter, in May 2002, the Veteran was provided a broncho-challenge report entitled "Asthma Treatment Plan" in which she was prescribed inhalers.  In June 2002, the Veteran was medically discharged from active service, at which time she was evaluated with asthma, noted to have existed prior to active service.  In the related Entrance Physical Standards Board (EPSB) Proceedings report, the findings of the evaluating physicians included a past medical history of shortness of breath on exertion.  The Veteran reported, however, that she had not sought any diagnosis or treatment and would just reduce and avoid activities that would cause her to become symptomatic.  Her past history was also significant for emergency room visits when she was diagnosed with bronchitis and was treated with metered-dose inhalers.  The Board recommended her discharge from the military; issuance of a temporary profile to reduce possible complication of reactive airway disease; and a consultation to the Health Promotions Center for an asthma class.  She was subsequently given a temporary physical profile for bronchial asthma and/or exercise-induced bronchospasm.

Available private medical records reflect a diagnosis of asthma in September 2006, and subsequent private medical records through January 2008 reflect treatment and diagnoses for asthma and bronchial asthma.  In an undated letter, which accompanied the Veteran's January 2007 claim, her private treating physician, Dr. L.C. reported that she was treating the Veteran for bronchial asthma and began to treat her in December 2006.  Dr. L.C. also reported that the Veteran informed her that she tested positive for bronchial asthma three years prior and that test was conducted when she was enrolled in the United States Army.  In a July 2007 letter, Dr. L.C. stated that it was her medical opinion that the Veteran's asthma was as likely as not, related to her previously diagnosed upper respiratory infection.  

In an August 2009 VA examination, the Veteran was diagnosed with reactive airway disease.  The examiner found that reactive airway disease was not secondary to one previously treated respiratory infection in 2002.  He explained that the Veteran's reactive airway disease was more likely than not present and diagnosable before military service, as her mother, father and sister had reactive airway disease.  The examiner also opined that it was not likely that the Veteran's military service exacerbated the Veteran's reactive airway disease beyond normal progression.  Finally, he concluded that the Veteran's one upper respiratory infection had not exacerbated the Veteran's reactive airway disease beyond the normal progression.  However, the examiner also stated that the Veteran's pre-service emergency room visits were needed to verify what was actually diagnosed and treated.  

In testimony presented during the October 2011 Travel Board hearing, the Veteran testified that she had no issues with breathing, asthma, or bronchitis prior to her active service.  She reported that he was married for several months prior to her active service and had known her spouse for nine years prior to their marriage.  Her spouse also testified that they were married in March 2002 and that he never witnessed any breathing issues or problems with the Veteran prior to her active.  The Veteran testified that she was provided two physical examinations prior to her entrance into active service, neither of which demonstrated any findings of breathing problems.  She also reported that, shortly after entering active service, she began to have problems with breathing and was diagnosed in service with bronchitis, an upper respiratory infection, and asthma.  The Veteran testified that she has had continued symptoms of breathing problems since that time.  She also testified that only her mother had a history of breathing problems.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current asthma was incurred during her active service.  The service treatment reports reflect an initial diagnosis of asthma was made just prior to the Veteran's separation from active service.  The post-service medical evidence of record reflects that the Veteran is currently diagnosed with asthma and bronchial asthma.  

In this regard, the Board must first determine whether the presumption of soundness applies in this case.  As asthma or other respiratory disorder was not found on entrance examination, the Board finds that the presumption applies.  The Board must then determine whether that presumption has been rebutted by clear and unmistakable evidence that such disorder preexisted service and was not aggravated in service.  

The Board notes the statements and sworn testimony by the Veteran and her spouse regarding her asthma beginning in service with no history of breathing problems prior to her active service and a continuity of breathing problems since her separation from active service.  These statement are in direct contrast with the information in the EPSB that the Veteran had experienced shortness of breath with exertion prior to service albeit with no diagnosis, and had been seen in the emergency room for such problems also prior to service.  However, the recent statement and testimony are consistent with the Veteran's entrance examination reports in which she reported no history of asthma or breathing problems as well as the actual physical examination at the time.  The Board notes that the Veteran and her spouse are competent to report on events that are capable of lay observations.  The Board also finds that the Veteran and her spouse competently and credibly testified as to the absence of symptoms prior to active service and the continuity of symptoms since her active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Board observes that the Veteran was provided a diagnosis of asthma upon her separation from active service which was noted to have existed prior to active service and the VA examiner found that the Veteran's reactive airway disease preexisted her active service and was not aggravated beyond the normal progression of the disease by her active service.  However, in considering her service entrance examination, the reported medical history upon entrance to active service of having no history of breathing problems, the October 2011 testimony of the Veteran and her spouse reporting no history of breathing problems prior to her entrance into active service and a continuity of symptoms since service, and the July 2007 private medical opinion provided by Dr. L.C., the Board finds that the June 2002 medical board report and August 2009 VA examiner's conclusions do not rise to the level of clear and unmistakable evidence that the Veteran's diagnosed asthma preexisted her active service and was not aggravated by such service.  In so finding, the Board also notes that the August 2009 examiner made reference to the diagnosis of upper respiratory infection but failed to note or discuss the references to asthma in service and the entrance examination demonstrating an absence of any findings related to breathing problems.  The VA examiner did not comment on the Veteran's assertions that she did not have breathing problems prior to service and that only her mother had a history of respiratory problems, which stands in direct contrast with the EPSB report and some of the history repeated in his own report.  Moreover, the August 2009 VA examiner also formulated his opinions in terms of "as likely as not" and thereby these opinions do not meet the higher burden of proof established by the clear and unmistakable standard.  Finally, the examiner appeared to qualify his opinions in an addendum noting that the Veteran's pre-service emergency room visits were needed to verify what was actually diagnosed and treated.  Based on the foregoing, the Board thus, finds that the presumption of soundness is not rebutted as there is not clear and unmistakable evidence that the Veteran's asthma preexisted service and clear and unmistakable evidence that any preexisting disorder was not aggravated in service.  38 U.S.C.A. § 1111.  Since there exists an unrebutted presumption of soundness, the Board must next determine whether the Veteran's asthma was therefore, incurred in service.  

In this regard, the Board has accorded greater weight to the July 2007 opinion provided by the Veteran's private treating physician, Dr. L.C., and to the competent and credible lay statements of record, and concludes that service connection for asthma is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § § 3.303, 3.304 (2011).



ORDER

Service connection for asthma is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


